IfeWST *bkt-l5 $k%-l£ 341-/J-
*b*JOmt&  ELECTRONIC RECORD 3'7/«-/S"

 COA #      06-14-00088-CR                        OFFENSE:       22.01
            Companion cases
            Samuel Deleon Garza v. The State
 STYLE:     of Texas                              COUNTY:        Hunt

 COA DISPOSITION:       Affirmed                  TRIAL COURT:   196th District Court


 DATE: 3/10/15                     Publish: No    TC CASE #:     28,996




                         IN THE COURT OF CRIMINAL APPEALS


          Samuel Deleon Garza v. The State of
 STYLE:   Texas                                       CCA#:      Ikk'ts rMo %fi~/s
          PRO S£                       Petition       CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
          re fuSerf                                   JUDGE:
DATE:     QWy 3.^. ZU>Jf                              SIGNED:                           PC:

JUDGE:        /22                                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD